Exhibit 10.95
RETAIL VENTURES, INC.
SECOND AMENDED AND RESTATED
2000 STOCK INCENTIVE PLAN
1. BACKGROUND, PURPOSE AND DURATION
     1.1 Effective Date. Effective December 4, 2000, the Company adopted the
Amended and Restated 2000 Stock Incentive Plan. This second amended and restated
version of the Plan is effective as of the 1st day of January, 2008.
     1.2 Purpose of the Plan. The Plan is intended to further the growth and
profitability of the Company by providing increased incentive to and encourage
Share ownership on the part of (a) Employees of the Company and its Related
Companies, (b) Consultants who provide significant services to the Company or a
Related Company, and (c) Directors of the Company who are not employees of the
Company or a Related Company. All management and key Employees, Consultants and
Directors of the Company or a Related Company are eligible to receive Awards
under the Plan.
2. DEFINITIONS
     The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context.
     2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the 1934 Act or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
     2.2 “Affiliate” means any corporation or any other entity (including, but
not limited to, partnerships, limited liability corporations and joint ventures)
controlling, controlled by, or under common control with the Company.
     2.3 “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Performance Units, or Performance Shares.
     2.4 “Award Agreement” means the written agreement setting forth the terms
and provisions applicable to each Award granted under the Plan.
     2.5 “Board” means the Board of Directors of the Company.
     2.6 “Change of Control” will be deemed to have occurred if and when (a) an
individual, partnership, corporation, trust or other entity (“Person”) acquires
or combines with the Company, or 50 percent or more of the Company’s assets or
earning power, in one or more transactions, and after such acquisition or
combination, less than a majority of the outstanding voting shares of the Person
surviving such transaction (or the ultimate parent of the surviving Person) are
owned by the owners of the voting shares of the Company outstanding immediately

 



--------------------------------------------------------------------------------



 



prior to such acquisition or combination; or (b) during any period of two
consecutive years during the term of this Plan, individuals who at the beginning
of such period are members of the Board (“Original Board Members”) cease for any
reason to constitute at least a majority of the Board, unless the election of
each Board member who was not an original Board Member has been approved in
advance by Board members representing at least two-thirds of the Board members
then in office who were Original Board Members or elected by them.
     2.7 “Code” means the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
     2.8 “Committee” means the committee appointed by the Board (pursuant to
Section 3.1) to administer the Plan.
     2.9 “Company” means Retail Ventures, Inc., an Ohio corporation, or any
successor thereto. Where the context requires, as determined by the Committee in
its sole and absolute discretion, a reference to the Company may include a
Related Company.
     2.10 “Consultant” means any consultant, independent contractor, or other
person who provides significant services to the Company or a Related Company,
but who is neither an Employee nor a Director.
     2.11 “Covered Officers” means those Participants who the Committee
designates, for each Performance Period, in order to maintain qualified
performance-based compensation within the meaning of Code Section 162(m).
     2.12 “Director” means any individual who is a member of the Board.
     2.13 “Disability” means a permanent and total disability within the meaning
of Code Section 22(e)(3), provided that in the case of Awards other than
Incentive Stock Options, the Committee, its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Committee from time to time.
     2.14 “Employee” means any management or key employee of the Company or a
Related Company, whether such employee is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.
     2.15 “Exercise Price” means: (a) with respect to an Option, the price at
which a Share may be purchased by a Participant pursuant to the exercise of such
Option; (b) with respect to a Tandem SAR, the Exercise Price of the underlying
Option; and (c) with respect to a Freestanding SAR, the Fair Market Value of a
Share underlying the Freestanding SAR on the Grant Date.
     2.16 “Extraordinary Events” shall mean (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax law, accounting principles or other such laws or provisions affecting
reported results, (d) accruals for reorganization and restructuring programs,
(e) capital gains and losses, (f) special charges in connection with mergers and

2



--------------------------------------------------------------------------------



 



acquisitions, and (g) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operation appearing or
incorporated by reference in the Company’s Annual Report on Form 10-K filed with
the Securities and Exchange Commission for the applicable year.
     2.17 “Fair Market Value” means, as of any relevant date, the arithmetic
mean of the high and low sales price per Share reported on the New York Stock
Exchange, or such other established securities market on which the Shares may be
traded, on the specified date, or if there be no reported sale on that date, the
next preceding date on which the Shares were traded. In the event that the
Shares are not traded on an established securities market, the fair market value
of the Shares, as of any relevant date, shall be determined by the Committee
through the reasonable application of a reasonable valuation method, taking into
account all information material to the value of the Company, that satisfies the
requirements of Code Section 409A.
     2.18 “Fiscal Year” means the fiscal year of the Company.
     2.19 “Freestanding SAR” means a SAR that is granted independently of any
Option.
     2.20 “Grant Date” means, with respect to an Award, the date that the Award
was granted.
     2.21 “Incentive Stock Option” means an Option to purchase Shares which is
designated as an Incentive Stock Option and is intended to meet the requirements
of Code Section 422.
     2.22 “Nonqualified Stock Option” means an Option to purchase Shares which
is not intended to be an Incentive Stock Option.
     2.23 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.
     2.24 “Participant” means an Employee, Consultant, or Nonemployee Director
who has an outstanding Award.
     2.25 “Performance Goal” shall mean any one or more of the following
performance criteria:
          (a) Income (loss) per common share from continuing operations as
disclosed in the Company’s annual report to shareholders for a particular Fiscal
Year;
          (b) Income (loss) per common share disclosed in the Company’s annual
report to shareholders for a particular Fiscal Year;
          (c) Income (loss) per common share or income (loss) per common share
from continuing operations excluding (i) extraordinary charge(s); and/or
(ii) any accruals for restructuring programs, merger integration costs, or
merger transaction costs; and/or (iii) other unusual or infrequent items
(whether gains or losses) as defined by generally accepted accounting principles
(GAAP) which are disclosed as a separate component of income or loss on the face
of the income statement or as may be disclosed in the notes to the financial
statements (hereinafter “EPS”);

3



--------------------------------------------------------------------------------



 



          (d) Ratio of operating profit, or other objective and specific income
(loss) category results to (ii) average common shares outstanding (adjustments
to W in this paragraph may be made at the time of the goal/target establishment
by the Committee in its discretion);
          (e) Any of items (a), (b), (c) or (d) on a diluted basis as described
in Statement of Financial Accounting Standards No. 128 including official
interpretations or amendments thereof which may be issued from time to time as
long as such interpretations or amendments are utilized on the face of the
income statement or in the notes to the financial statements disclosed in the
Company’s annual report to shareholders;
          (f) Share price;
          (g) Total shareholder return expressed on a dollar or percentage basis
as is customarily disclosed in the proxy statement accompanying the notice of
annual meetings of shareholders;
          (h) Income (loss) (i) from continuing operations before extraordinary
charge(s), or (ii) before extraordinary charge(s), or (iii) net, as the case may
be, adjusted to remove the effect of any accruals for restructuring programs or
other unusual or infrequent items as defined by generally accepted accounting
principles (GAAP) disclosed as a separate component of income on the face of the
income statement or in the notes to the financial statements;
          (i) Net income;
          (j) Income (loss) before income taxes;
          (k) Percentage increase in comparable store sales as disclosed in the
Company’s annual report on Form 10-K;
          (l) Any of items (a) through (k) above with respect to any Related
Company, Affiliate, division, business unit or business group of the Company
whether or not such information is included in the Company’s annual report to
shareholders, proxy statement or notice of annual meeting of shareholders;
          (m) Any of items (a) though (k) above with respect to a Performance
Period whether or not such information is included in the Company’s annual
report to shareholders, proxy statement or notice of annual meetings of
shareholders;
          (n) Total Shareholder Return Ranking Position meaning the relative
placement of the Company’s Total Shareholder Return compared to those publicly
held companies in the Company’s peer group as established by the Committee prior
to the beginning of a vesting period or such later date as permitted under the
Code. The peer group shall be comprised of not less than six (6) companies,
including the Company; or
          (o) Any other objective criteria established by the Committee and
approved by the shareholders of the Company prior to payment of any Award based
on the criteria.

4



--------------------------------------------------------------------------------



 



     With respect to items (a), (b), (c) and (d) above, other terminology may be
used for “income (loss) per common share” (such as “Basic EPS”, “earnings per
common share”, “diluted EPS”, or “earnings per common share-assuming dilution”)
as contemplated by Statement of Financial Accounting Standards No. 128.
     2.26 “Performance Period” means the Fiscal Year except in the following
cases: (a) the Employee’s service period within a Fiscal Year in the case of a
new hire or promoted Employee; (b) a period of service determined at the
discretion of the Committee prior to the expiration of more than twenty-five
percent (25%) of the period; or (c) such period as determined by the Committee
with respects to grants of Performance Units or Performance Shares pursuant to
Section 8. Notwithstanding any provision contained herein, Performance Periods
of Awards granted to Section 16 Persons shall exceed six (6) months in length
(or such shorter period as may be permissible while maintaining compliance with
Rule 16b-3).
     2.27 “Performance Share” means a Performance Share granted to a Participant
pursuant to Section 8.
     2.28 “Performance Unit” means a Performance Unit granted to a Participant
pursuant to Section 8.
     2.29 “Period of Restriction” means the period during which shares of
Restricted Stock are subject to forfeiture and/or restrictions on
transferability; provided, however, that the Period of Restriction on Shares
granted to a Section 16 Person may not lapse until at least six (6) months after
the Grant Date.
     2.30 “Plan” means this plan, the Retail Ventures, Inc. Second Amended and
Restated 2000 Stock Incentive Plan, as set forth in this instrument and as
hereafter amended from time to time.
     2.31 “Related Company” means, with respect to: (a) an Award of Incentive
Stock Options, a subsidiary of the Company within the meaning of Code
Section 424(f), which includes any entity in an unbroken chain of entities
beginning with the Company if, at the time of the grant of an Award, each of the
entities other than the last entity in the chain then owns fifty percent (50%)
or more of the total combined voting power in one of the other entities in the
chain; (b) with respect to an Award of Nonqualified Stock Options or Stock
Appreciation Rights, any entity that, along with the Company, would be
considered an “eligible issuer of service recipient stock” within the meaning of
Treasury Regulation § 1.409A-1(b)(5); and (c) with respect to any other Award,
an Affiliate.
     2.32 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.
     2.33 “Retirement” means, in the case of an Employee, a Termination of
Service by reason of the Employee’s retirement at or after his or her having
satisfied the requirements for retirement under the applicable Company or
Related Company qualified retirement plan. With respect to a Consultant, no
Termination of Service shall be deemed to be on account of “Retirement.” With
respect to a Nonemployee Director, “Retirement” means Termination of Service on
the Board with the consent of the remaining Directors.

5



--------------------------------------------------------------------------------



 



     2.34 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as
amended, and any future regulation amending, supplementing or superseding such
regulation.
     2.35 “Section 16 Person” means a person who, with respect to the Shares, is
subject to section 16 of the 1934 Act.
     2.36 “Shares” means the shares of the Company’s common shares, without par
value.
     2.37 “Stock Appreciation Right” or “SAR” means an Award, granted alone or
in connection with a related Option, that pursuant to Section 6, is designated
as a SAR.
     2.38 “Tandem SAR” means a SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR shall be canceled to the same extent).
     2.39 “Termination of Service” means (a) in the case of an Employee, a
cessation of the employee-employer relationship between an Employee and the
Company or a Related Company for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability,
Retirement, or termination of the termination of Related Company status,
including the disaffiliation of an Affiliate, but excluding any such termination
where there is a simultaneous reemployment by the Company or a Related Company;
(b) in the case of a Consultant, a cessation of the service relationship between
a Consultant and the Company or a Related Company for any reason, including, but
not by way of limitation, a termination by resignation, discharge, death,
Disability, or the termination of Related Company status, including the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or a Related
Company; and (c) in the case of a, Nonemployee Director, a cessation of the
Nonemployee Director’s service on the Board for any reason.
3. ADMINISTRATION
     3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors. The members of the
Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Board. The Committee shall be comprised solely of Directors who
both are (a) “non-employee directors” under Rule 16b-3, and (b) “outside
directors” under Code Section 162(m).
     3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees and Consultants shall be granted Awards, (b)
prescribe the terms and conditions of the Awards (other than the Options granted
to Nonemployee Directors pursuant to Section 9), (c) interpret the Plan and the
Awards, (d) adopt such procedures and subplans as are necessary or appropriate
to permit participation in the Plan by Employees, Consultants and Directors who
are foreign nationals or employed outside of the United States, (e) adopt rules
for the administration, interpretation and application of the Plan as are
consistent therewith, and (f) interpret, amend or revoke any such rules.

6



--------------------------------------------------------------------------------



 



     3.3 Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or any part of
its authority and powers under the Plan to one or more directors or officers of
the Company; provided, however, that the Committee may not delegate its
authority and powers (a) with respect to Section 16 Persons, or (b) in any way
which would jeopardize the Plan’s qualification under Code Section 162(m) or
Rule 16b-3.
     3.4 Nonemployee Directors. Notwithstanding any contrary provision of this
Section 3, the Board shall administer Section 9 of the Plan, and the Committee
shall exercise no discretion with respect to Section 9. In the Board’s
administration of Section 9 and the Options and any Shares granted to
Nonemployee Directors, the Board shall have all of the authority and discretion
otherwise granted to the Committee with respect to the administration of the
Plan.
     3.5 Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all Persons,
and shall be given the maximum deference permitted by law.
4. SHARES SUBJECT TO THE PLAN
     4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan shall not exceed
thirteen million (13,000,000). Shares granted under the Plan may be either
authorized but unissued Shares or treasury Shares.
     4.2 Lapsed Awards. If an Award terminates, expires, or lapses for any
reason, any Shares subject to such Award again shall be available to be the
subject of an Award.
     4.3 Adjustments in Awards and Authorized Shares. In the event of any
merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, Share combination, or other change in the
corporate structure of the Company affecting the Shares, the Committee shall
adjust the number and class of Shares which may be delivered under the Plan, the
number, class, and price of shares subject to outstanding Awards, and the
numerical limit of Section 10.5 in such manner as the Committee (in its sole
discretion) shall determine to be appropriate to prevent the dilution or
diminution of such Awards. In the case of Options granted to Nonemployee
Directors pursuant to Section 9, no adjustments by stock dividends or split up
will be made to the number of Shares in original grants (i.e., 1,000 per
quarter), but the foregoing adjustments to outstanding Options may be made by
the Board in its sole discretion to prevent the dilution or diminution of such
Awards. Notwithstanding the foregoing, (a) an adjustment pursuant to this
Section 4.3 shall only be permissible to the extent such adjustment is in
compliance with the requirements of Code Section 409A, to the extent applicable,
and (b) the number of Shares subject to any Award always shall be a whole
number.
5. STOCK OPTIONS
     5.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Employees and Consultants at any time and from time to
time as determined by the Committee in its sole discretion. The Committee, in
its sole discretion, shall determine the

7



--------------------------------------------------------------------------------



 



number of Shares subject to each Option. The Committee may grant Incentive Stock
Options, Nonqualified Stock Options, or a combination thereof.
     5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the expiration date of the Option, the
number of Shares to which the Option pertains, any conditions to exercise of the
Option, and such other terms and conditions as the Committee, in its discretion,
shall determine. The Award Agreement shall specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.
     5.3 Exercise Price. Subject to the provisions of this Section 5.3, the
Exercise Price for each Option shall be determined by the Committee in its sole
discretion through the application of the following rules:
          5.3.1 Nonqualified Stock Options. In the case of a Nonqualified Stock
Option, the Exercise Price shall be not less than one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date.
          5.3.2 Incentive Stock Options. In the case of an Incentive Stock
Option, the Exercise Price shall be not less than one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date; provided, however, that if
on the Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Code Section 424(d)) owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries, the Exercise Price
shall be not less than one hundred and ten percent (110%) of the Fair Market
Value of a Share on the Grant Date.
          5.3.3 Substitute Options. Notwithstanding the provisions of
Sections 5.3.1 and 5.3.2, in the event that the Company consummates a
transaction described in Code Section 424(a) (e.g., the acquisition of property
or stock from an unrelated corporation), persons who become Employees or
Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Committee, in its sole discretion, shall determine the
Exercise Price of such substitute Options in accordance with Code Sections 409A
and 424.
     5.4 Expiration of Options.
          5.4.1 Expiration Dates. Each Option shall terminate no later than the
first to occur of the following events:
               (a) The date for termination of the Option set forth in the
written Award Agreement; or
               (b) The expiration of ten (10) years from the Grant Date (except
as provided in Section 5.8.4 regarding Incentive Stock Options; or
               (c) Immediately upon the date and time of the Participant’s
Termination of Service for a reason other than the Participant’s death,
Disability or Retirement,

8



--------------------------------------------------------------------------------



 



unless the Committee in its sole discretion elects to extend the exercisability
of an Option to not more than three (3) months from Termination of Service; or
               (d) The expiration of one (1) year from the date of the
Participant’s Termination of Service by reason of death, Disability or
Retirement (except as provided in Section 5.8.2 regarding Incentive Stock
Options).
          5.4.2 Committee Discretion. Subject to the limits of Sections 5.4.1,
the Committee, in its sole discretion, (a) shall provide in each Award Agreement
when each Option expires and becomes unexercisable, and (b) may, after an Option
is granted, extend the maximum term of the Option (subject to Section 5.8.4
regarding Incentive Stock Options). Notwithstanding the foregoing, the term of a
Nonqualified Stock Option may only be extended at a time when the Exercise Price
of the Option equals or exceeds the Fair Market Value of the underlying Shares.
     5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. After an Option is
granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option. However, in no event may any Option granted to a
Section 16 Person be exercisable until at least six (6) months following the
Grant Date.
     5.6 Payment. Options shall be exercised by the Participant’s delivery of a
written notice of exercise to the Secretary of the Company (or the Company’s
designee), setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares.
     Upon the exercise of any Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent. The Committee, in its sole
discretion, also may permit exercise (a) by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan.
     As soon as practicable after receipt of a written notification of exercise
and full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant’s designated broker), Share certificates (which
may be in book entry form) representing such Shares.
     5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable Federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.
     5.8 Certain Additional Provisions for Incentive Stock Options.
Notwithstanding anything to the contrary contained in this Section 5, the
following provisions shall apply to any Incentive Stock Option granted pursuant
to the Plan.

9



--------------------------------------------------------------------------------



 



          5.8.1 Exercisability. The aggregate Fair Market Value (determined on
the Grant Date(s)) of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by any Employee during any calendar year
(under all plans of the Company and its Subsidiaries) shall not exceed $100,000.
          5.8.2 Termination of Service. No Incentive Stock Option may be
exercised more than three (3) months after the Participant’s Termination of
Service for any reason other than Disability or death. In the event of a
Participant’s Termination of Service due to the Participant’s Disability or
death, the Participant, the Participant’s legal guardian, legal representative
or estate shall have the right to exercise the Incentive Stock Option for a
period of one year following the date of such Termination of Service (but in no
event beyond the maximum term of the Incentive Stock Option specified in
Section 5.8.4).
          5.8.3 Company and Subsidiaries Only. Incentive Stock Options may be
granted only to persons who are Employees on the Grant Date.
          5.8.4 Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Code Section 424(d), owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of the stock of the Company or any of its Subsidiaries, the
Option may not be exercised after the expiration of five (5) years from the
Grant Date.
     5.9 Grant of Reload Options. The Committee may provide in an Award
Agreement that a Participant who exercises all or part of an Option by payment
of the Exercise Price with already owned Shares, shall be granted an additional
Option (a “Reload Option”) for a number of shares equal to the number of Shares
tendered to exercise the previously granted Option plus, if the Committee so
determines, any shares withheld or delivered in satisfaction of any tax
withholding requirements. As determined by the Committee, each Reload Option
shall: (a) have a Grant Date which is the date as of which the previously
granted Option is exercised, and (b) be exercisable on the same terms and
conditions as the previously granted Option, except that the Exercise Price
shall be determined as of the Grant Date.
     5.10 Acceleration on Change of Control. Unless provided otherwise in the
Award Agreement, if a Change of Control occurs, all outstanding Options granted
under the Plan will become immediately exercisable to the extent of one hundred
percent (100%) of the Shares subject thereto notwithstanding any contrary
exercise or vesting periods specified in this Plan.
6. STOCK APPRECIATION RIGHTS.
     6.1 Grant of SARs. Subject to the terms and conditions of the Plan, a SAR
may be granted to Employees and Consultants at any time and from time to time as
shall be determined by the Committee, in its sole discretion. The Committee may
grant Freestanding SARs, Tandem SARs, or any combination thereof. The Committee
shall have complete discretion to determine the number of SARs granted to any
Participant.
          6.1.1 Exercise Price and Other Terms. The Committee, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of SARs

10



--------------------------------------------------------------------------------



 



granted under the Plan. However, the Exercise Price of a Freestanding SAR shall
be not less than one hundred percent (100%) of the Fair Market Value of a Share
on the Grant Date and the Exercise Price of Tandem SAR shall equal the Exercise
Price of the related Option. In no event shall a SAR granted to a Section 16
Person become exercisable until at least six (6) months after the Grant Date (or
such shorter period as may be permissible while maintaining compliance with Rule
16b-3).
     6.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. With respect to a Tandem SAR granted in connection with an Option:
(a) the Tandem SAR shall expire no later than the expiration of the underlying
Option; (b) payment upon exercise of a Tandem SAR shall not be greater than one
hundred percent (100%) of the excess of the Fair Market Value of a Share on the
date of exercise over the Exercise Price of the Option with respect to which
such Tandem SAR was granted; and (c) the Tandem SAR shall be exercisable only
when the Fair Market Value of the Shares subject to the Option exceeds the
Exercise Price of the Option.
     6.3 Exercise of Freestanding SARs. Freestanding SARs shall be exercisable
on such terms and conditions as the Committee, in its sole discretion, shall
determine. Provided, however, no Freestanding SAR granted to a Section 16 Person
shall be exercisable until at least six (6) months after the Grant Date (or such
shorter period as may be permissible while maintaining compliance with
Rule 16b-3). Provided, further, that payment upon exercise of the Freestanding
SAR shall not be greater than the excess of the Fair Market Value of a Share on
the date of exercise over the Exercise Price of the Freestanding SAR.
     6.4 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.
     6.5 Expiration of SARs. A SAR granted under the Plan shall expire upon the
date determined by the Committee, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Section 5.4 also
shall apply to SARs.
     6.6 Payment upon Exercise of SAR. Upon the exercise of a SAR, a Participant
shall be entitled to receive payment within sixty (60) days from the Company in
an amount not to exceed:
          (a) The difference between: (1) the Fair Market Value of a Share on
the date of exercise and (2) the Exercise Price of the SAR; multiplied by
          (b) The number of Shares with respect to which the SAR is exercised.
     At the discretion of the Committee, payment upon exercise of a SAR may be
made in cash, Shares or a combination thereof.

11



--------------------------------------------------------------------------------



 



7. RESTRICTED STOCK
     7.1 Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Employees and Consultants in such amounts as the Committee,
in its sole discretion, shall determine. The Committee, in its sole discretion,
shall determine the number of Shares to be granted to each Participant.
     7.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, any price to be paid for the Shares, and such
other terms and conditions as the Committee, in its sole discretion, shall
determine. Unless the Committee determines otherwise, Shares of Restricted Stock
shall be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.
     7.3 Transferability. Shares of Restricted stock may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction. In no event may the restrictions on
Restricted Stock granted to a Section 16 Person lapse prior to six (6) months
following the Grant Date.
     7.4 Other Restrictions. The Committee, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate, in accordance with this Section 7.4. For example, the Committee
may set restrictions based upon the achievement of specific performance
objectives (Company-wide, divisional, or individual), applicable Federal or
state securities laws, or any other basis determined by the Committee in its
discretion. The Committee, in its discretion, may legend the certificates
representing Restricted Stock to give appropriate notice of the restrictions
applicable to such Shares.
     7.5 Removal of Restrictions. Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan shall be released from escrow as soon
as practicable after the last day of the Period of Restriction. The Committee,
in its discretion, may accelerate the time at which any restrictions shall
lapse, and remove any restrictions; provided, however, that the Period of
Restriction on Shares granted to a Section 16 Person may not lapse until at
least six (6) months after the Grant Date. After the restrictions have lapsed,
the Participant shall be entitled to have any legend or legends under
Section 7.4 removed from his or her Share certificate, and the Shares shall be
freely transferable by the Participant.
     7.6 Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless otherwise provided in the Award Agreement.
     7.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any dividends or distributions
payable to a Participant in accordance with this Section 7.7 shall be paid on
the same date as such dividends or distributions are paid to other holders of
Shares. If any such dividends or distributions are paid in Shares, the Shares
shall be

12



--------------------------------------------------------------------------------



 



subject to the same restrictions on transferability and forfeitability as the
Shares of Restricted Stock with respect to which they were paid. With respect to
Restricted Stock granted to a Section 16 Person, any dividend or distribution
that constitutes a “derivative security” or an “equity security” under
Section 16 of the 1934 Act shall be subject to a Period of Restriction equal to
the longer of: (a) the remaining Period of Restriction on the Shares of
Restricted Stock with respect to which the dividend or distribution is paid; or
(b) six (6) months.
     7.8 Return of Restricted Stock to Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.
8. PERFORMANCE UNITS AND PERFORMANCE SHARES
     8.1 Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Employees and Consultants at any time and from time to
time, as shall be determined by the Committee, in its sole discretion. The
Committee shall have complete discretion in determining the number of
Performance Units and Performance Shares granted to any Participant.
     8.2 Initial Value. Each Performance Unit shall have an initial value that
is established by the Committee on or before the Grant Date. Each Performance
Share shall have an initial value equal to the Fair Market Value of a Share on
the Grant Date.
     8.3 Performance Objectives and Other Terms. The Committee shall set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Units or Shares
that will be paid out to the Participants. The Committee may set performance
objectives based upon the achievement of Company-wide, divisional, or individual
goals, or any other basis determined by the Committee in its discretion. The
time period during which the performance objectives must be met shall be called
the “Performance Period”. Performance Periods of Awards granted to Section 16
Persons shall exceed six (6) months in length (or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3). Each Award of
Performance Units/Shares shall be evidenced by an Award Agreement that shall
specify the Performance Period, and ouch other terms and conditions as the
Committee, in its sole discretion, shall determine.
     8.4 Earning of Performance Units and Performance Shares. After the
applicable Performance Period has ended, the Participant shall be entitled to
receive a payout of the number of Performance Units or Shares earned during the
Performance Period, depending upon the extent to which the applicable
performance objectives have been achieved. After the grant of a Performance Unit
or Share, the Committee, in its sole discretion, may reduce or waive any
performance objectives for Award; provided that Performance Periods of Awards
granted to Section 16 Persons shall not be less than six (6) months (or such
shorter period as may be permissible while maintaining compliance with
Rule 16b-3).
     8.5 Form and Timing of Payment. Payment of earned Performance Units or
Performance Shares shall be made as soon as practicable after the expiration of
the applicable Performance Period as set forth in the Award Agreement related to
such Performance Units or

13



--------------------------------------------------------------------------------



 



Performance Shares. The Committee, in its sole discretion, may pay earned
Performance Units or Performance shares in cash, Shares or a combination
thereof.
     8.6 Cancellation. On the date set forth in the Award Agreement, all
unearned or unvested Performance Units or Performance Shares shall be forfeited
to the Company, and again shall be available for grant under the Plan.
9. NONEMPLOYEE DIRECTORS
     9.1 Granting of Options. If any class of equity securities of the Company
is registered under Section 12 of the 1934 Act, on the first trading day of each
fiscal quarter of the Company, each Nonemployee Director will automatically
receive under the Plan a Nonqualified Stock Option to purchase 2,500 Shares.
Future automatic grants will cease and be suspended at any time that there are
not sufficient Shares available under the Plan.
     9.2 Terms of Options.
          9.2.1 Option Agreement. Each Option granted pursuant to this Section 9
shall be evidenced by a written stock option agreement which shall be executed
by the Participant and the Company.
          9.2.2 Exercise Price. The Exercise Price for the Shares subject to
each Option granted pursuant to this Section 9 shall be one hundred percent
(100%) of the Fair Market Value of such Shares on the Grant Date.
          9.2.3 Exercisability. Each Option granted pursuant to this Section 9
shall become exercisable in full one year after the date the Option is granted.
If a Nonemployee Director incurs a Termination of Service for a reason other
than Retirement, death or Disability, his or her Options which are not
exercisable on the date of such Termination shall never become exercisable. If
the Termination of service is on account of Retirement, death or Disability, the
Option shall become exercisable in full on the date of the Termination of
Service.
          9.2.4 Expiration of Options. Each Option shall terminate upon the
first to occur of the following events;
               (a) The expiration of ten (10) years from the Grant Date; or
               (b) The expiration of three (3) months from the date of the
Participant’s Termination of Service for a reason other than death, Disability
or Retirement; or
               (c) The expiration of one (1) year from the date of the
Participant’s Termination of Service by reason of Disability or Retirement.
          9.2.5 Death of Director. Notwithstanding Section 9.2.4, if a Director
dies prior to the expiration of his or her Options in accordance with
Section 9.2.4, his or her Options shall terminate one (1) year after the date of
his or her death.

14



--------------------------------------------------------------------------------



 



          9.2.6 Special Rule for Retirement. Notwithstanding the provisions of
Section 9.2.4, if the exercisability of an Option is accelerated under
Section 9.2.3 on account of the Participant’s Retirement, such Option shall
terminate upon the first to occur of: (a) The expiration of ten (10) years from
the date the Option was granted; or (b) the expiration of one year from the date
of the Participant’s death.
          9.2.7 Not Incentive Stock Options. Options granted pursuant to this
Section 9 shall not be designated as Incentive Stock Options.
          9.2.8 Other Terms. All provisions of the Plan not inconsistent with
this Section 9, including, but not limited to, Section 5.10, shall apply to
Options granted to Nonemployee Directors; provided, however, that Section 5.2
(relating to the Committee’s discretion to set the terms and conditions of
Options) shall be inapplicable with respect to Nonemployee Directors.
     9.3 Elections by Nonemployee Directors. Pursuant to such procedures as the
Board (in its discretion) may adopt from time to time, each Nonemployee Director
may elect to forego receipt of all or a portion of committee fees and meeting
fees otherwise due to the Nonemployee Director in exchange for Shares. The
number of Shares received by any Nonemployee Director shall equal the amount of
foregone compensation divided by the Fair Market Value of a Share on the date
that the compensation otherwise would have been paid to the Nonemployee
Director, rounded up to the nearest whole number of Shares. The procedures
adopted by the Board for elections under this Section 9.3 shall be designed to
ensure that any such election by a Nonemployee Director will not disqualify him
or her as a “non-employee director” under Rule 16b-3.
10. SECTION 162(m) DEDUCTION QUALIFICATION.
     Except as otherwise provided in Section 10.5, the provisions of this
Section 10 shall apply only to Awards of Covered officers.
     10.1 Awards for Covered Officers. Any other provision of the Plan
notwithstanding, all Awards to Covered Officers shall be made in a manner that
allows for the full deductibility of the Award by the Company or a Related
Company under Code Section 162(m). All Awards for Covered Officers shall comply
with the provisions of this Section 10.
     10.2 Designation of Covered Officers. For each Performance Period, the
Committee will designate which Participants are Covered Officers prior to the
completion of twenty-five percent (25%) of the Performance Period (or such
earlier or later date as is permitted or required by Code Section 162(m)).
     10.3 Establishment of Performance Goals and Awards for Covered Officers.
Prior to the completion of twenty-five percent (25%) of a Performance Period (or
such earlier or later date as is permitted or required by Code Section 162(m)),
the Committee shall in its sole discretion, for each such Performance Period:
(a) determine and establish in writing one or more Performance Goals applicable
to the Performance Period for each Covered Officer; and (b) either (i) assign
each Covered Officer a target Award expressed as a fixed number of Shares or a
whole dollar amount or (ii) establish a payout table or formula for purposes of
determining the Award payable to each Covered Officer. Each payout table or
formula: (w) shall be in writing; (x) shall

15



--------------------------------------------------------------------------------



 



be based on a comparison of actual performance to the Performance Goals; (y) may
include a “floor” which is the level of achievement of the Performance Goal in
which payout begins; and (z) shall provide for an actual Award equal to or less
than the Covered Officer’s target Award, depending on the extent to which actual
performance approached or reached the Performance Goal. Such preestablished
Performance Goals and Awards must state, in terms of an objective formula or
standard, the method for computing the amount of the Award payable to each
Covered Officer if the Performance Goal is met. A formula or standard is
objective if a third party having knowledge of the relevant performance results
could calculate the amount to be paid to the Covered Officer. The Committee may
establish any number of Performance Periods, Performance Goals and Awards for
any Covered Officer running concurrently, in whole or in part, provided, that in
so doing the Committee does not jeopardize the Company’s or a Related Company’s
deduction for such Awards under Code Section 162(m). The Committee may select
different Performance Goals and Awards for different Covered Officers.
     10.4 Certification of Achievement of Performance Goals and Amount of
Awards. After the end of each Performance Period, or such earlier date if the
Performance Goals are achieved, the Committee shall certify in writing, prior to
the unconditional payment of any Award, that the Performance Goals for the
Performance Period and all other material terms of the Plan were satisfied and
to what extent they were satisfied. The Committee shall determine the actual
Award for each Covered Officer based on the payout table/formula established in
Section 10.3, as the case may be. Extraordinary Events shall either be excluded
or included in determining the extent to which the corresponding Performance
Goal has been achieved, whichever will produce the higher Award, provided,
however, notwithstanding the attainment of specified Performance Goals, the
Committee has the discretion to reduce or eliminate an Award that would
otherwise be paid to any Participant, including any Covered Officer, based on
the Committee’s evaluation of Extraordinary Events or other factors. Without
limiting the manner of computing Awards set forth in the preceding sentence,
with respect to Covered Officers, the Committee may not under any circumstances
increase the amount of an Award.
     10.5 Maximum Award. Any other provision of the Plan notwithstanding, the
maximum aggregate Awards payable to any Participant under the Plan for any
Performance Period shall not exceed three million (3,000,000) Shares, which
maximum number of Shares shall be adjusted pursuant to Section 4.3.
11. MISCELLANEOUS
     11.1 Forfeiture. Notwithstanding anything in the Plan or in any Award
Agreement to the contrary, in the event of a breach of conduct by a Participant
or former Participant (including, without limitation, any conduct prejudicial to
or in conflict with the Company or a Related Company), or any activity of a
Participant or former Participant in competition with any of the businesses of
the Company or a Related Company, the Committee may (a) cancel any outstanding
Award granted to the Participant, in whole or in part, whether or not vested,
and/or (b) if such conduct or activity occurs within one year following the
exercise or payment of an Award, require the former Participant to repay to the
Company or a Related Company any gain realized or payment received upon the
exercise or payment of such Award (with such gain or repayment valued as of the
date of exercise or payment). Such cancellation or repayment obligation shall be
effective as of the date specified by the Committee. Any repayment

16



--------------------------------------------------------------------------------



 



obligation may be satisfied in Shares or cash or a combination thereof (based
upon the Fair Market Value of the Shares on the day prior to the date of
payment), and the Committee may provide for an offset to any future payments
owed by the Company or Related Company to such individual if necessary to
satisfy the repayment obligation. The determination of whether any Participant
or former Participant has engaged in a breach of conduct or any activity in
competition with any of the businesses of the Company or a Related Company shall
be determined by the Committee in good faith and in its sole discretion.
     11.2 No Effect on Employment or Service. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or a Related Company
to terminate any Participant’s employment or service at any time, with or
without cause. For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a Termination of Service. Unless there is a written
agreement between the Employee and the Company or a Related Company to the
contrary, employment of an Employee with the Company and its Subsidiaries is on
an at-will basis only.
     11.3 Participation. No Employee or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.
     11.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the Company’s
Articles of Incorporation or code of Regulations, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.
     11.5 Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.
     11.6 Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan

17



--------------------------------------------------------------------------------



 



and of the applicable Award Agreement, any unexercised vested Award may be
exercised by the administrator or executor of the Participant’s estate.
     11.7 Nontransferability of Awards; Unfunded Plan. No Award granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will, by the laws of descent and distribution, or to
the limited extent provided in Section 11.5. All rights with respect to an Award
granted to a Participant shall be available during his or her lifetime only to
the Participant. Notwithstanding the foregoing, to the extent provided in the
applicable Award Agreement, a Participant may transfer a Nonqualified Stock
Option either (a) to members of his or her immediate family (as defined in
Rule 16a-1 promulgated under the 1934 Act), to one or more trusts for the
benefit of such family members, or to partnerships or other entities in which
such family members are the only partners or owners, provided that the
Participant does not receive any consideration for the transfer, or (b) if such
transfer is approved by the Committee. If such transfer is permitted under the
Award Agreement, any Nonqualified Stock Option held by such transferees are
subject to the same terms and conditions that applied to such Nonqualified Stock
Options immediately prior to transfer based on the transferor Participant’s
continuing relationship with the Company or a Related Company. It is intended
that the Plan be an “unfunded” plan for incentive compensation. The Plan does
not give a Participant any interest, lien or claim against any specific asset of
the Company or a Related Company. No Participant or beneficiary shall have any
rights under this Plan other than as a general unsecured creditor of the
Company.
     11.8 No Rights as Shareholder. Except to the limited extent provided in
Sections 7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a shareholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).
     11.9 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
     11.10 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award by (a) having the Company withhold otherwise
deliverable Shares, or (b) delivering to the Company already-owned Shares having
a Fair Market Value equal to the amount required to be withheld. The amount of
the withholding requirement shall be deemed to include any amount which the
Committee determines, not to exceed the amount determined by using the minimum
federal, state or local marginal income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined. The Fair Market Value of the Shares to be withheld or
delivered shall be determined as of the date that the taxes are required to be
withheld.

18



--------------------------------------------------------------------------------



 



     11.11 Payments Upon Income Inclusion Under Code Section 409A. The Company
may accelerate the time or schedule of a payment to a Participant to pay an
amount the Participant includes in income as a result of the Plan failing to
meet the requirements of Code Section 409A.
12. AMENDMENT, TERMINATION AND DURATION
     12.1 Amendment, Suspension, or Termination. The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. However, if and to the extent required to maintain the
Plan’s qualification under applicable law or stock exchange regulation, any such
amendment shall be subject to shareholder approval. In addition, as required by
Rule 16b-3, the provisions of Section 9 regarding the formula for determining
the amount, Exercise Price, and timing of Nonemployee Director Options shall in
no event be amended more than once every six (6) months, other than to comport
with changes in the Code. The amendment, suspension, or termination of the Plan
shall not, without the consent of the Participant, alter or impair any rights or
obligations under any Award previously granted to such Participant. No Award may
be granted during any period of suspension or after termination of the Plan.
     12.2 Duration of the Plan. The Plan shall commence on the date specified
herein, and subject to Section 12.1 (regarding the Board’s right to amend or
terminate the Plan), shall remain in effect thereafter. However, without further
shareholder approval, no Incentive Stock Option may be granted under the Plan
after December 4, 2010.
13. LEGAL CONSTRUCTION
     13.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     13.2 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall he construed and enforced as
if the illegal or invalid provision had not been included.
     13.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
     13.4 Compliance with Rule 16b-3. Transactions under this Plan with respect
to Section 16 Persons are intended to comply with all applicable conditions of
Rule 16b-3. To the extent any provision of the Plan, Award Agreement or action
by the Committee fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee. Notwithstanding
any contrary provision of the Plan, if the Committee specifically determines
that compliance with Rule 16b-3 no longer is required, all references in the
Plan to Rule 16b-3 shall be null and void.
     13.5 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Ohio.

19



--------------------------------------------------------------------------------



 



     13.6 Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

20